Citation Nr: 1635993	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  07-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a vision disorder claimed as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel




INTRODUCTION

The Veteran served on active duty with the U.S. Navy from June 1981 to May 1988.  He had additional service in the Florida Army National Guard from March 1997 to April 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues decided herein were previously before the Board in March 2011 and July 2013, when the Board remanded the appeal for further development.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Type II diabetes mellitus was not manifested during active duty service, within one year after separation from active duty service, during a period of ACDUTRA service, or during a period while under Federal activation as a National Guardsman; and it is not otherwise attributable to any military service.

2.  A vision disorder was not manifested during active duty service, during a period of ACDUTRA service, or during a period while under Federal activation as a National Guardsman; and a vision disorder is not otherwise attributable to any military service or to service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).
2.  The criteria for establishing entitlement to service connection for a vision disorder are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case with regard to the direct service connection claim being decided herein.  VA notified the Veteran in October 2005 and April 2007 of the information and evidence needed to substantiate and complete a claim for service connection for diabetes mellitus, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  The April 2007 letter explained how disability ratings and effective dates are determined.  The case was most recently readjudicated in the April 2016 supplemental state of the case (SSOC).

The Veteran did not receive notice of the requirements to substantiate a claim for service connection on a secondary basis.  However, the Board finds the omission harmless to the Veteran, and that remanding the case again to provide such notice would only result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, neither the Veteran nor his representative has alleged any prejudice as a result of any deficient VCAA notification or error, nor has any prejudice been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In this regard, the Veteran's statements appear to reflect his understanding that disability resulting from a service-connected disease shall be service connected.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007) (notice defects not prejudicial where cured by actual knowledge on the part of the claimant).  Moreover, as explained below, because service connection for the underlying diabetes mellitus disability is herein denied, the claim for secondary service connection for a vision disorder is legally precluded.  Therefore, consideration on the merits as to whether the Veteran's diabetes mellitus caused or aggravates any current vision disorder is not warranted, and the VCAA notice error does not harm the Veteran.

The Board also finds that VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and in substantially complying with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the agency of original jurisdiction (AOJ) requested private treatment records for Balboa Hospital, or authorization to obtain those records on the Veteran's behalf, and verified the date and type of the appellant's December 2002 service in the Army National Guard.  The evidence of record also contains the Veteran's service treatment and personnel records from his active duty and National Guard service, private treatment records from R. Garcia, M.D., correspondence between VA and state and federal service departments, a leave and earnings statement showing inactive duty for training performed in December 2002, and lay statements.  The Veteran did not provide treatment records from Balboa Hospital or provide authorization to VA to obtain those records on his behalf.

VA did not provide a medical examination or obtain a medical opinion to determine the nature and etiology of the Veteran's claimed disabilities.  However, the Board finds that VA is not required to provide such an examination because the evidence of record is sufficient to decide the claims.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has a current type II diabetes mellitus disability diagnosed more than 14 years after separation from active duty service; the evidence does not reflect and the Veteran does not contend that he suffered an injury or disease or had symptoms of diabetes or a vision disorder during active duty service; and neither the evidence nor the Veteran indicates that diabetes mellitus or a vision disorder may be associated with his active duty service.  Moreover, because the threshold criterion of establishing veteran status was not met for the time period of December 2002 when diabetes mellitus was diagnosed (as explained below), an examination is not required because service connection is legally precluded.  Finally, because service connection for the underlying diabetes mellitus disability is not warranted, an examination to evaluate the claimed vision disorder is not required.

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issues in appellate status.

II. Criteria & Analysis

The Veteran contends that his diabetes mellitus disability was incurred during his Florida Army National Guard service.  Specifically, he asserts that he was federally activated to National Guard duty on December 25, 2002, and was on such status when he was diagnosed with type II diabetes mellitus on December 31, 2002.  He further contends that he has a vision disorder secondary to his diabetes.  He does not claim that either disability began during his active duty service with the Navy or that his diabetes mellitus manifested within one year of his separation from active duty service in May 1988.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including diabetes, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or a period of inactive duty training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In turn, "active duty" includes full-time duty in the Armed Forces, other than active duty for training; and "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(21)(A), (10), respectively.  The "reserve component" includes the Army National Guard of the United States.  Id. § 101(27)(F).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007)  (internal citation omitted).  "Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed 'full-time duty' under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505."  Id. at 58.

To the extent the Veteran is alleging that his diabetes mellitus is a result of injury or disease incurred or aggravated during his time in the Army National Guard, it must be remembered that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303 (a).  Thus, to establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (the fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA OR INACDUTRA).

The Veteran's active duty service treatment records are silent for complaints or findings suggestive of type II diabetes mellitus or a vision disorder.  In a March 1988 separation report of medical history, the Veteran denied wearing glasses or contact lenses and denied having eye trouble, skin diseases, frequent urination, sugar in urine, or foot trouble.  On separation examination in March 1988, his endocrine system and eyes, generally, were documented as normal, and his distant vision was recorded as 20/20.

Army National Guard enlistment reports of medical history and examination dated in December 1996 were consistent with the March 1988 active duty separation records as they relate to diabetes mellitus and vision.

A December 31, 2002 Army National Guard retention report of medical history reflects the Veteran denied any history of numbness or tingling, foot trouble, skin diseases, frequent urination, or sugar in urine.  He also denied currently or ever having an eye disorder or trouble, loss of vision in either eye, wearing contact lenses or glasses, or surgery to correct vision.  Contemporaneous examination findings from the same day included urinalysis positive for sugar and fasting blood glucose level of 293 mg/dL.  The examiner diagnosed new onset diabetes mellitus type II; obesity.  Other examination findings included distant vision of 20/75 for the right eye and 20/25 for the left eye.  The eyes, generally, were normal on clinical evaluation.  A vision disorder was not diagnosed.

Private treatment records from R. Garcia, M.D., document ongoing treatment for diabetes mellitus and evaluation and treatment for blepharitis in February 2003.

In this case, there is no dispute that the Veteran has a current type II diabetes mellitus disability, which was diagnosed on December 31, 2002.  Consistent with the evidence of record, including his statements to various medical personnel, the Veteran does not assert that either his diabetes mellitus or a vision disorder manifested during his active duty service or that either is medically related to that active duty service.  Similarly, he does not contend that his diabetes mellitus manifested to a compensable degree within one year of his separation from active duty in May 1988.  Accordingly, service connection is not warranted for either disability on a direct basis or for diabetes mellitus on a presumptive basis, based on the Veteran's period of regular active duty service from 1981 to 1988.  38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Instead, the key issue in this case is whether the appellant was serving on ACDUTRA or had been ordered to Federal service at the time he was diagnosed with type II diabetes mellitus.  In other words, to grant service connection for diabetes mellitus, and a secondary vision disorder, VA first must determine whether the evidence establishes status as a "veteran" at the time diabetes mellitus was diagnosed on December 31, 2002.  As noted, to establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. §§ 3.1(a), (d), 3.6(c); Mercado-Martinez, 11 Vet. App. at 419.  Moreover, "a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection" for chronic diseases under 38 U.S.C.A. § 1112.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of service connection for diabetes as a chronic disease is therefore not for application in this regard.

To assist the appellant, the Board remands directed the AOJ to attempt to identify the dates and types of the appellant's Army National Guard service, if any, for the month of December 2002.  In April 2016, VA received a leave and earnings statement (LES) for December 2002 from the Defense Finance and Accounting System (DFAS).  The LES showed that the appellant served on INACDUTRA (listed here as "IDT") on December 14, 2002, and had no other National Guard service that month.  As noted above, for service connection to be warranted for a period of INACDUTRA, the appellant must be disabled from an injury during INACDUTRA, and diabetes is a disease rather than an injury.

Based on the above evidence, service connection for type II diabetes mellitus must be denied because the appellant was not on ACDUTRA service at the time he became disabled from this diabetes mellitus during his National Guard service.

In addition, the Board has reviewed the appellant's service personnel records from his active duty service and National Guard service.  Contrary to his assertion, the records do not include orders to active duty as a member of the Florida Army National Guard by the President, or orders to perform full-time duty under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 C.F.R. § 3.6(c).  As a result, the appellant is not shown to have status as a veteran during his National Guard service at the time he became disabled from diabetes mellitus.

Turning to the claimed vision disorder, because the Board herein denies service connection for type II diabetes mellitus, there is no legal basis for granting service connection for a secondary vision disorder.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, the matter of service connection for a vision disorder as secondary to type II diabetes mellitus is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus on any basis and for a secondary vision disorder as a matter of law.  The benefit of the doubt doctrine is thus not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for a vision disorder, claimed as secondary to type II diabetes mellitus, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


